Citation Nr: 0209403
Decision Date: 04/22/02	Archive Date: 08/16/02

DOCKET NO. 99-05 480               DATE APR 22, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

Whether new and material evidence has been submitted to reopen a
claim for service connection for a hearing loss of the right ear.

(The issue of entitlement to a compensable evaluation for hearing
loss of the left ear, will be the subject of a later decision.)

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from November 1973 to November 1975.

This appeal arises, in part, from the January 1999 rating decision
from the Department of Veterans Affairs (VA) Columbia, South
Carolina Regional Office (RO) that determined that new and material
evidence to reopen the claim for service connection for hearing
loss of the right ear had not been submitted.

Pursuant to the decision in this case as discussed below, the Board
is undertaking additional development on entitlement to service
connection for hearing loss of the right ear on a de novo basis.
Further, additional development is being undertaken on the issue of
entitlement to a compensable rating for hearing loss of the left
ear. This development is pursuant to authority granted by 67 Fed.
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R.
19.9(a)(2)). When it is completed, the Board will provide notice of
the development as required by Rule of Practice 903. (67 Fed. Reg.
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)
After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing these issues.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal on the issue of new and material evidence has been
obtained by the RO.

2. Service connection for a hearing loss of the right ear
originally by the RO in July 1979. The veteran was notified in that
same month, and did not timely disagree.

3. Evidence associated with the claims file since the July 1979
rating decision has not been considered previously and is so
significant that it must be considered in order to fairly decide
whether the veteran is entitled to service connection for hearing
loss of the right ear.

2 -

CONCLUSIONS OF LAW

1. The July 1979 decision of the regional office that denied
service connection for hearing loss of the right ear is final. 38
U.S.C.A. 7105(c) (West 1991); 38 C.F.R.  3.104, 20.3 02(a), 20.1103
(2001).

2. Evidence received since the July 1979 RO decision is new and
material, and, thus, the claim for service connection for hearing
loss of the right ear is reopened. 38 U.S.C.A. 5103A, 5108 (West
1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to
be codified at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326); 38
C.F.R. 3.156(a), (c) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records show that as to the right
ear, on entrance examination in November 1973, pure tone
thresholds, in decibels , were as follows:

                                   HERTZ 
                    500     1000     2000     3000     4000 
          RIGHT      10       10       5        x        5

In July 1975, the veteran was seen at an Aid Station with
complaints of left hearing loss after firing M551. The assessment
was probable temporary conductive hearing loss. Two days later the
veteran was seen and reported continuing to have decreased hearing
of the left ear. The assessment was probable hearing loss due to
serous otitis media of the left ear.

-3-

On evaluation at the ENT Clinic later in July 1975, the veteran
reported left ear hearing loss after tank firing. It was noted that
there was no significant improvement subjectively. The impression
was normal hearing right ear and moderate hearing loss left ear
with severe high frequency loss, the etiology was noise exposure
incurred in the line of duty.

In September 1975, it was noted that an audiogram showed high
frequency sensorineural hearing loss of the left ear, the right ear
was within normal limits.

An October 1975 permanent profile showed the veteran had unilateral
high frequency sensory neural hearing loss.

On separation examination in October 1975, pure tone thresholds, in
decibels, were as follows:

                                   HERTZ 
                         500     1000    2000    3000     4000
               RIGHT       0       0       0       0        0

On a VA examination in May 1979, no complaints were referable to
hearing of the right ear. On the authorized audiological
evaluation, pure tone thresholds, in decibels, were as follows:

                                   HERTZ 
                         500     1000    2000    3000     4000 
               RIGHT      10      10      15      15       20

By rating action of July 1979, service connection for hearing loss
of the right ear was denied as there being no current right ear
hearing loss shown by the evidence. There was notice to the veteran
in that same month.

On the authorized audiological evaluation in May 1998, pure tone
thresholds, in decibels, were as follows:

-4-

                                   HERTZ 
                         500     1000      2000     3000     4000
               RIGHT      15       15       15       35       65

It was noted the claims file was not available for review. The
veteran reported that his private provider advised him that he had
hearing loss of the right ear. The summary of the test results was,
for the right ear, hearing within normal limits through 2000 Hz
with mild sensorineural loss at 3000 Hz sloping to moderately
severe loss at 4000 Hz. The veteran had asymmetric sensorineural
loss, greater for the left than right.

VA treatment records dating from March 1999 to June 2001 show the
veteran had, for the right ear, hearing within normal limits
through 2000 Hz, sloping from a mild to moderately severe
sensorineural loss through 4000 Hz. In April 1999, it was noted
that the veteran had progressive hearing loss left greater than
right for 25 years secondary to explosion. In November 1999, the
veteran reported noise exposure in service and hearing loss since
then. There are also private medical records submitted that reveal
bilateral hearing loss consistent with the VA results recorded
above.

II. Analysis

The Board notes that during the pendency of this appeal, the
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000) (VCAA), was signed into law. 38 U.S.C.A. 5100 et.
seq. (West Supp. 2001). To implement the provisions of the law, VA
promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29,
2001) (to be codified at 38 C.F.R.  3.102, 3.156(a), 3.159,
3.326(a)). The amendments to 38 C.F.R. 3.156(a), 3.159(c) and
3.159(c)(4)(iii) apply to any claim to reopen a finally decided
claim received on or after August 29, 2001. As the present appeal
was initiated prior to that date, it will be decided under the
older version of 38 C.F.R. 3.156 detailed below.

-5-

To the extent that provisions of the VCAA apply in the instant
case, in particular regards to notice to the veteran, after
reviewing the record, the Board is satisfied that all appropriate
notice and development has been accomplished. See 38 U.S.C.A. 5103A
(West Supp. 2001). In this regard there has been notice as to
information needed and there has been a rating decision, a
statement of the case, and a supplemental statement of the case
sent to the veteran. There is no indication that there is
additional information on file that would lead to a different
outcome in this claim. All pertinent notice has been provided in
the documents sent to the veteran. The appellant and his
representative through a statement of the case with a supplements
thereto, have been notified as to evidence and information
necessary to substantiate the claim. 38 U.S.C.A. 5103A; 66 Fed.
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159, and 3.326).

It was noted in the VCAA that, with respect to previously
disallowed claims, "[n]othing in (38 U.S.C.A. 5103A) shall be
construed to require the Secretary to reopen a claim that has been
disallowed except when new and material evidence is presented or
secured, as described in (38 U.S.C.A. 5108)." 38 U.S.C.A. 5103A(f)
(West Supp. 2001). Therefore, the recent change to the law has not
modified the requirement that a previously denied claim may not be
reopened and readjudicated unless, and until, there has been a
finding that new and material evidence has been submitted. Thus, it
is necessary that the case be adjudicated initially on the issue of
whether new and material evidence is of record to reopen the
claims. If it is determined that such evidence has been presented,
the claim will be reopened, any required development would be
undertaken. Elkins v. West, 12 Vet. App. 209 (1999).

A decision by the RO shall be final and binding on all field
offices of the Department of Veterans Affairs as to conclusions
based on the evidence on file at the time VA issues written
notification of the decision. A final and binding agency decision
shall not be subject to revision on the same factual basis except
by duly constituted appellate authorities or except where there is
clear and unmistakable error in the decision. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 3.104, 20.1103 (2001).

6 -

Section 5108 of Title 38 of the United States Code provides that,
"[i]f new and material evidence is presented or secured with
respect to a claim which has been disallowed, the Secretary shall
reopen the claim and review the former disposition of the claim."
The regulations provide that new and material evidence means
evidence not previously submitted to agency decisionmakers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (2001). 

Current caselaw provides for the following analysis when a claimant
seeks to reopen a final decision based on new and material
evidence. First, it must be determined whether new and material
evidence has been presented under 38 C.F.R. 3.156(a). Second, if
new and material evidence has been presented, the merits of the
claim must be evaluated after ensuring the duty to assist has been
fulfilled. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purposes of applying the laws administered by VA, impaired
hearing will be considered to be a disability when the auditory
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000
Hertz is 40 decibels or greater; or when the auditory thresholds
for at least three of the frequencies 500, 1000, 2000, 3000, or
4000 Hertz are 26 decibels or greater; or when speech recognition
scores using the Maryland CNC Test are less than 94 percent. 38
C.F.R. 3.385 (2001).

The additional evidence submitted since the July 1979 RO decision
includes evidence of current hearing loss disability of the right
ear as shown on VA examination in May 1998 and as such, is
sufficient to reopen the veteran's claim. for service connection
for hearing loss of the right ear. The evidence is new in that it
has not been considered previously and it is not cumulative of
evidence already of record. It is also material as it bears
directly and substantially upon the matter under consideration and
is so significant that it must be considered in order to fairly

- 7 -

decide the merits of the claim. Hence, the claim for service
connection for a hearing loss of the right ear is reopened by new
and material evidence.

Having found that the evidence is new and material and must be
considered in conjunction with all the evidence of record, the VA
has a duty to assist the veteran in the development of facts
pertaining to his claim. This includes obtaining relevant private
and VA medical records and providing the veteran with VA
examinations, where such examinations may substantiate entitlement
to the benefit sought. See 38 U.S.C.A. 5103A (West Supp. 2001) for
the specific requirements for developing claims. There have also
been final regulations promulgated to implement the new law. See 66
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159, and 3.326). They are for consideration now
that the claim has been reopened.

ORDER

To the extent that new and material evidence has been submitted to
reopen the claim for service connection for hearing loss of the
right ear, the appeal is granted.

MICHAEL D. LYON 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

8 -

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 9 -



